Exhibit 10

CANCELLATION AGREEMENT

THIS CANCELLATION AGREEMENT (the “Agreement”), effective as of November 28,
2006, is by and between Wells Fargo & Company, a Delaware corporation (the
“Corporation”), and Mark C. Oman (the “Executive”).

The Corporation and the Executive are parties to a Severance Agreement, dated
June 3, 1998 (the “Severance Agreement”), which provides that the Corporation
will make certain payments to the Executive if his employment with the
Corporation is terminated or if his job duties or compensation and benefits are
substantially reduced within three years following a change of control of the
Corporation (as defined in the Severance Agreement). The Severance Agreement is
currently scheduled to automatically renew for an additional three-year period
on June 3, 2007, unless, among other events, the Corporation notifies the
Executive, at least 60 days before the Severance Agreement automatically renews,
that it will not extend the Severance Agreement. The Executive and the
Corporation have discussed the renewal of the Severance Agreement, and have
mutually agreed that it is in the best interests of the Corporation and the
Executive to cancel the Severance Agreement. The parties, therefore, have
mutually agreed to cancel the Severance Agreement effective as of the date
hereof in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that effective as of the date hereof the
Severance Agreement is hereby canceled in all respects and shall be of no
further force and effect, all such rights, obligations and liabilities shall be
extinguished, and neither party shall have any rights, obligations or
liabilities to the other whatsoever under the Severance Agreement. This
Agreement will be governed by and construed according to the laws of the State
of Minnesota (without regard to the laws of conflict of any jurisdiction) as to
all matters.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

   

/s/ Mark C. Oman

    Executive     WELLS FARGO & COMPANY     By:  

/s/ James Strother

      James M. Strother       Executive Vice President and       General Counsel
ATTEST:      

/s/ Laurel A. Holschuh

      Secretary (Seal)      